Citation Nr: 0833457	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-37 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to June 
1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


FINDING OF FACT

The veteran's annual income has exceeded the maximum annual 
pension rate (MAPR) for each year since he filed his claim 
for non-service-connected (NSC) pension benefits.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
NSC pension benefits; thus, he is ineligible for NSC pension 
benefits. 38 U.S.C.A. §§ 1503, 1521, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in June 2004, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit evidence showing that 
his countable income was not excessive such that he was 
eligible for NSC pension.  The veteran also was informed of 
when and where to send the evidence.  After consideration of 
the contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

As will be explained below in greater detail, the evidence 
does not support granting the veteran's claim of entitlement 
to NSC pension benefits.  Thus, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Such error also was harmless given that the claim for 
NSC pension benefits is being denied and no effective date 
will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
June 2004 letter was issued to the appellant and his service 
representative prior to the January 2005 rating decision 
which denied the benefits sought on appeal; this, this notice 
was timely.  Because the appellant's claim is being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.  In summary, VA has substantially complied with 
the notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.

Non-service-connected Pension

Under 38 U.S.C.A. § 1521, a veteran who served on active duty 
during a period of war and is permanently and totally 
disabled from a nonservice connected disability, not the 
result of willful misconduct, is entitled to receive a VA 
pension, to be adjusted according to the amount of his or her 
annual income.  Paragraph (c) provides the annual rate of 
pension payable to a married veteran living with or 
reasonably contributing to the support of such veteran's 
spouse.  This annual rate is then reduced by the amount of 
the veteran's income.

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21- 1) and is to 
be given the same force and effect as if it were published in 
VA regulations.  38 C.F.R. § 3.21 (2007).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which it 
was received unless specifically excluded.  See 38 C.F.R. § 
3.271.  For the purpose of determining initial entitlement, 
the monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c).

Effective December 1, 2003, the MAPR for a veteran with one 
dependent was $12,959.  See 38 C.F.R. § 3.23(a)(5); M21-1, 
Part I, Appendix B.  Effective December 1, 2004, the MAPR for 
a veteran with one dependent was $13,309.  Effective December 
1, 2005, the MAPR was $13,885.  Effective December 1, 2006, 
the MAPR was $14,313.  Id.

The veteran filed a claim for non-service-connected pension 
benefits in May 2004 (VA Form 21-527).  At that time, he 
reported receiving VA benefits of $436 per month and a 
pension from his former employer of $288 per month.  He 
indicated that he was married and his spouse had no income.  
The veteran also reported receiving $1,669 per month in 
Supplemental Security Income (SSI) which is not countable as 
income under 38 C.F.R. § 3.272(a)(3).  The RO determined, 
however, that he actually was receiving Social Security 
Administration (SSA) disability benefits.  The veteran 
submitted a letter from SSA indicating that he began 
receiving monthly SSA disability benefits in November 2001.  
In a December 2005 statement, the veteran confirmed that he 
received monthly SSA benefits.  Income from SSA benefits is 
not excluded specifically under 38 C.F.R. § 3.272 and 
therefore is included as countable income.  

The evidence shows that the veteran's income for 2004 was 
$28,716 (including SSA, retirement, and VA benefits).  This 
exceeds the MAPR of $12, 959; therefore, based on his 
countable income, the veteran is not eligible to receive non-
service-connected (NSC) pension for 2004.  

SSA records accessed by the RO in November 2005 show that the 
veteran received $1,713 per month from SSA as of December 
2004 and $1,783 per month from SSA as of December 2005.  
Assuming that the amounts of the veteran's VA benefits and 
retirement were unchanged from what he reported in May 2004, 
his total income would have been $29, 244 in 2005 and $30,084 
in 2006.  This exceeds the MAPRs of $13,309 and $13,385 for 
2005 and 2006, respectively.  Therefore, the veteran is not 
eligible to receive NSC pension for any year since he applied 
in 2004. 

The Board notes that certain unreimbursed medical expenses in 
excess of 5 percent of the MAPR may be excluded from 
countable income for the same 12-month annualization period 
to the extent they were paid.  38 C.F.R. § 3.272.  In his 
December 2005 statement, the veteran reported that he pays 
$88.50 per month in Medicaid premiums for a total of $1,062 
per year.  When his countable income is reduced by this 
amount, the total remains above the MAPR for every year since 
he applied for NSC pension benefits in 2004.

In summary, the veteran's income has exceeded the MAPR for 
every year since he applied for NSC pension benefits in 2004.  
Therefore, he is not eligible to receive NSC pension. 


ORDER

Entitlement to non-service-connected pension is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


